DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application n currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5, 6, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LI; Haitao US PGPUB 20160029265 A1 in view of Nishio; Akihiko et al. US PGPUB 20140177601 A1.
Regarding claim 1. Li teaches A cell selection method comprising: 
measuring a downlink signal transmitted from a downlink cell; (S303, see ¶0052 “the UE evaluates PCell's RSRP value, which indicates the channel quality of the PCell,”)
determining that the downlink cell is associated with limited coverage based on a measurement of the downlink signal; (Fig. 3, S303 No branch, i.e. Quality of PCell  <= S-Measure)
receiving a list from the downlink cell, (S301, see ¶0051, “the RRC message at least includes information regarding the list of the potential secondary component carriers, one or more second threshold values, and one or more potential secondary serving cell identifiers respectively corresponding to the one or more second threshold values (i.e., secondary s-measure values).”) 
performing measurements on downlink signals transmitted from the one or more cells (Fig. 3, S304, see ¶0052 “step S304, at which the UE enables neighbor cell measurement on all frequency carriers configured as measurement objects. In other words, the UE may start neighbor cell 
But it does not teach 
the list comprising one or more cells that support a decoupled mode;
selecting  one of the  one or more cells that supports the decoupled mode from the list based on the  measurements performed on the downlink signals; and
operating in the decoupled mode by communicating uplink data via the selected one of the one or more cells and receiving downlink data with a node associated with the downlink cell.
However, Nishio teaches
receiving a list from the downlink cell, (Fig. 17, ST101a, CSI-RS candidate list)
the list comprising one or more cells that support a decoupled mode (see ¶0236, in FIG. 17, measuring section 303 measures RSRPs for six CSI-RSs (that is, six transmission points (reception points)))   
The examiner notes that Fig. 16 and Fig. 17 refers to embodiment 5 of CoMP that supports a decoupled mode, e.g. in Fig. 16, UL is associated with transmission point #3 and DL is associated with TP #1, 2 and 3.);
selecting one of the one or more cells that support the decoupled mode from the list based on the  measurements performed on the downlink signals ; (¶0215, in the CSI-RS candidate list, as the reporting condition of the RSRP (reception power) measured using the CSI-RS, two types of reporting conditions including a reporting condition for transmission point (TP) selection in the downlink and a reporting condition for reception point (RP) selection in the uplink are set.  )  and

in order to achieve a system operation with high efficiency and high throughput. (¶0013)
Li and Nishio are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of coordinated transmission in Nishio in order to achieve a system operation with high efficiency and high throughput.

Regarding claim 3. Li and Nishio teaches The method of claim 2, and Nishio teaches wherein the control comprises a Physical Downlink Control Channel (PDCCH). (¶0007)
in order to achieve a system operation with high efficiency and high throughput. (¶0013)
Li and Nishio are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of coordinated transmission in Nishio in order to achieve a system operation with high efficiency and high throughput.

Regarding claim 5. Li and Nishio teaches The method of claim 1, and Nishio teaches wherein the uplink data comprises at least one of a Physical Uplink Shared Channel (PUSCH), (¶0069) a Physical Hybrid Automatic Repeat Request Indicator Channel (PHICH), or a Physical Downlink Control Channel (PDCCH). (¶0067)
in order to achieve a system operation with high efficiency and high throughput. (¶0013)
Li and Nishio are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 

Regarding claim 6. Li and Nishio teaches the method of claim 1, and Nishio teaches wherein the downlink data is communicated via at least one of a Physical Downlink Shared Channel (PDSCH), (¶0067) a Physical Uplink Control Channel (PUCCH), (¶0219) or a Physical Downlink Control Channel (PDCCH). (¶0278)
in order to achieve a system operation with high efficiency and high throughput. (¶0013)
Li and Nishio are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of coordinated transmission in Nishio in order to achieve a system operation with high efficiency and high throughput.

Regarding claim 11, Li teaches 
A wireless transmit/receive unit (WTRU) comprising: a processor(Fig. 4, 404 controller) configured to perform the method recited in claim 1.  It is rejected for the same reasons under Li and Nishio. 

Claims 13, 15 and 16 performe the method recited in claims 3, 5, and 6.  They are rejected for the same reasons under Li and Nishio. 

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nishio as applied to claim 1 and 11 above, further in view of Gunnarsson; Fredrik et al. US PGPUB 20140355568 A1.

Regarding claim 2. Li and Nishio teaches The method of claim 1, but it does not teach the remainder of the claim.
However, Gunnarsson teaches further comprising reporting the channel condition as a partially decoupled channel condition (FIg. 4B, 406b UE triggers first configuration where eNB is better) when control associated with the uplink data is used in the selected uplink node. (Fig. 4B, 408b, Macro eNB serves the UE with relay support in the UL) 
in order to improve network performance by providing “quick and reliable communication between networking nodes.” (¶0013).
Li and Gunnarsson are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of reporting channel condition in Gunnarsson in order to improve network performance.

Regarding claim 4. Li and Nishio teachesteaches The method of claim 1, but it does not teach the remainder of the claim.
However Gunnarsson teaches further comprising reporting a channel condition as a fully decoupled channel condition (FIg. 4b, 410b UE triggers a second configuration where macro is better) when control associated with the uplink data is used in node associated with the downlink cell. (Fig. 4b, 412b Macro eNB serves the UE)
Li and Gunnarsson are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of reporting channel condition in Gunnarsson in order to improve network performance.

Regarding claim 12. Li and Nishio teaches The WTRU of claim 11, but it does not teach the reminder of the claim.
However, Gunnarsson teaches wherein the processor configured to report a channel condition as a partially decoupled channel condition (FIg. 4B, 406b UE triggers first configuration where eNB is better) when control associated with the uplink data is used in the selected uplink node. (Fig. 4B, 408b, Macro eNB serves the UE with relay support in the UL) in order to improve network performance by providing “quick and reliable communication between networking nodes.” (¶0013).
Li and Gunnarsson are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of reporting channel condition in Gunnarsson in order to improve network performance.

Regarding claim 14. Li and Nishio teaches The WTRU of claim 11, , but it does not teach the reminder of the claim.
However, Gunnarsson teaches wherein the processor is configured to report the channel condition as a fully decoupled channel condition (Fig. 4b, 410b UE triggers a second configuration where macro is better) when control associated with the uplink data is used in the node associated with the downlink cell. (Fig. 4b, 412b Macro eNB serves the UE) in order to improve network performance by providing “quick and reliable communication between networking nodes.” (¶0013).
Li and Gunnarsson are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of reporting channel condition in Gunnarsson in order to improve network performance.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nishio as applied to claim 1 and 11 above, and further in view of XIAO; Dengkun et al. US PGPUB 20140349582 A1
Regarding claim 7. Li and Nishio teaches The method of claim 1, but it does not teach further comprising discovering a low power node (LPN) using a LPN list. 
	However, Xiao teaches
discovering a low power node (LPN) using a LPN list. (page 15, first table, LPN List, LPN Location, and second table) in order to improve the positioning accuracy of the user equipment.(¶0008)
Xiao and Li are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of LPN list in order to improve the positioning accuracy of the user equipment.

Regarding claim 17. Li and Nishio teaches The WTRU of claim 11, but it does not teach wherein the processor configured to discover a low power node (LPN) using a LPN list. 
However, Xiao teaches
wherein the processor is configured to discover a low power node (LPN) using a LPN list. (page 15, first table, LPN List, LPN Location, and second table) in order to improve the positioning accuracy of the user equipment.(¶0008)
Xiao and Li are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of LPN list in order to improve the positioning accuracy of the user equipment.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nishio as applied to claim 1 and 11 above, further in view of GRIOT; Miguel et al. US PGPUB 20140241272 A1.
Regarding claim 8. Li and Nishio teaches The method of claim 1, but it does not teach 
further comprising discovering a low power node (LPN) using a Physical Random Access Channel (PRACH) preamble. 
However, Griot teaches further comprising discovering a low power node (LPN) using a Physical Random Access Channel (PRACH) preamble.  (¶0091)
in order to enhance service coverage (¶0007)
Li and Griot are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of selecting decoupled uplink nodes in order to enhance service coverage.

Regarding claim 18. Li and Nishio teaches Yu teaches The WTRU of claim 11, but it does not teach wherein the processor configured to discover a low power node (LPN) using a Physical Random Access Channel (PRACH) preamble.
Griot teaches wherein the processor configured to discover a low power node (LPN) using a Physical Random Access Channel (PRACH) preamble. (¶0091)
in order to enhance service coverage (¶0007)
Li and Griot are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of selecting decoupled uplink nodes in order to enhance service coverage.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nishio as applied to claim 1 and 11 above, and further in view of Hsieh; Chih-Chiang et al. US-PGPUB 20080212467 A1.

Regarding claim 9. Li and Nishio teaches The method of claim 1, but it does not teach further comprising sending hybrid automatic repeat request (HARQ) feedback to a low power node (LPN). 
However, Hsieh teaches
sending hybrid automatic repeat request (HARQ) feedback to a low power node (LPN).  (Fig. 4, sending HARQ ACKS for RS1 and RS2 and MS to RS1) in order to improve the performance of the HARQ in multi-hop relay systems.
Hsieh and Li are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of HARQ with relay nodes in order to improve the performance of the HARQ in multi-hop relay systems.

Regarding claim 19. Li and Griot teaches The WTRU of claim 11, but it does not teach wherein the processor configured to send hybrid automatic repeat request (HARQ) feedback to a low power node (LPN). 
However, Hsieh teaches
wherein the processor configured to send hybrid automatic repeat request (HARQ) feedback to a low power node (LPN).  (Fig. 4, sending HARQ ACKS for RS1 and RS2 and MS to RS1) in order to improve the performance of the HARQ in multi-hop relay systems.
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nishio as applied to claim 1 and 11 above, and further in view of Liu; Jin et al. US-PGPUB 20140213316 A1.
Regarding claim 10. Li and Nishio teaches The method of claim 1, but it does not teach wherein the channel condition is reported using a higher layer signaling. 
However, Liu teaches the channel condition is reported using a higher layer signaling. (¶0095, the informing module 530 may only inform the UE of the above value .beta.  or .DELTA.  in higher-layer signaling, such that the UE can obtain the virtual pathloss PL'.sub.0 based on the measured real pathloss PL.sub.0, thereby reducing the required signaling overhead.) 
Liu and Li are analogous art in the same field of endeavor of wireless communication. It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of higher level signaling in order to reduce the signaling overhead.)

Regarding claim 20. Li and Nishio teaches The WTRU of claim 11, but it does not teach wherein the channel condition is reported using a higher layer signaling.
However, Liu teaches the channel condition is reported using a higher layer signaling. (¶0095, the informing module 530 may only inform the UE of the above value .beta.  or .DELTA.  in higher-layer signaling, such that the UE can obtain the virtual pathloss PL'.sub.0 based on the measured real pathloss PL.sub.0, thereby reducing the required signaling overhead.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/
Examiner, Art Unit 2468

/Mehmood B. Khan/Primary Examiner, Art Unit 2468